                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

    BIG ONION TAVERN GROUP, LLC,                     )
    ET AL.,                                          )
                                                     )
                                  Plaintiffs,        )   Hon. Judge Edmond Chang
                                                     )
           v.                                        )   Case No. 20-cv-2005
                                                     )
    SOCIETY INSURANCE,                               )   JURY TRIAL DEMANDED
                                                     )
                                  Defendant.         )

         PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S
       LOCAL RULE 56.1 STATEMENT OF UNDISPUTED MATERIAL FACTS

       Plaintiffs, by and through their attorneys and pursuant to Local Rule 56.1(b)(3), hereby

submit their Response (“Response”) to Defendant Society Insurance’s Local Rule 56.1 Statement

of Undisputed Material Facts (“DSOF”). In support of this Response, Plaintiffs have included

specific citations to supporting evidence located in (a) the Exhibits appended by Defendant to its

DSOF; (b) Plaintiffs’ Rule 56.1 Statement of Additional Facts that Require Denial of Summary

Judgment (“PSOF ¶ __”); or (c) the Exhibits appended by Plaintiffs to their PSOF. For ease of the

Court’s review, additional exhibits attached to the PSOF have been numbered consecutively to

continue the exhibit numbering in the DSOF; therefore, all exhibits are labeled as “Ex. __.”

                            Response to Description of the Parties

       Paragraphs I through LVII regarding the “Description of the Parties” are undisputed. See

First Amended Complaint ¶¶ 22-77.

                             Response to Jurisdiction and Venue

       Paragraphs LVIII, LIX, and LX regarding “Jurisdiction and Venue” are undisputed. See

First Amended Complaint ¶¶ 78-81.
                               Response to Undisputed Material Facts

CDC Guidance Regarding COVID-19

       1.      Attached as Exhibit 1 is a copy of the CDC’s Guidance for Cleaning and

Disinfecting Public Spaces, Workplaces, Businesses, Schools, and Homes, (“the CDC Guidance”),

available at https://www.cdc.gov/coronavirus/2019-ncov/community/clean-disinfect/index.html

(last visited June 9, 2020).

       RESPONSE: Undisputed that Defendant has attached a document titled Guidance for

Cleaning and Disinfecting dated April 28, 2020 but disputed that this document constitutes current

CDC guidance. Moreover, Plaintiffs object to Paragraph 1 on the ground that any purported

guidance in this document as immaterial because it does not set forth practices for cleaning and

disinfecting indoor spaces like dining rooms, bars, or movie theaters. In fact, Exhibit 1 references

a separate document prepared by the Food & Drug Administration entitled Best Practices for

Restaurants and Bars. See PSOF ¶ 13; Ex. 53. Further, while the FDA Restaurant Guidance

contemplates best practices for food preparation and take-out and delivery services, it does not

provide guidance on how to prevent the spread of coronavirus when serving customers inside a

dining room, bar, or theater, and in fact includes recommendations like “[d]iscontinu[e] operations,

such as salad bars, buffets, and beverage service stations that require customers to use common

utensils or dispensers.” Id.

       2.      According to the CDC Guidance, the virus that causes COVID-19 can be removed

from surfaces using soap and water. (Ex. 1)

       RESPONSE: Disputed. Exhibit 1 states that “cleaning with soap and water will decrease

how much of the virus is on surfaces and objects, which reduces the risk of exposure,” but it does

not state that COVID-19 can be removed in all instances from surfaces with soap and water.



                                                 2
Further, Exhibit 1 recommends other practices to remove or prevent the spread of COVID-19, such

as the use of EPA disinfectants and social distancing, and it recognizes that the measures that may

be needed to reduce the risk of exposure may depend on whether a location is indoors or outdoors.

Further disputed to the extent that Defendant is suggesting that COVID-19 is caused from contact

with surfaces alone. According to research just published by the CDC:

       Reports of exposures in restaurants have been linked to air circulation. Direction,
       ventilation, and intensity of airflow might affect virus transmission, even if social
       distancing measures and mask use are implemented according to current guidance. Masks
       cannot be effectively worn while eating and drinking, whereas shopping and numerous
       other indoor activities do not preclude mask use.

See PSOF ¶ 14; Ex. 54. That same research found: “Adults with positive SARS-CoV-2 test results

were approximately twice as likely to have reported dining at a restaurant than were those with

negative SARS-CoV-2 test results.” Id. Moreover, Plaintiffs object to Paragraph 2 as immaterial

because it does not contain specific guidance for restaurants, bars, or movie theaters, which are

designed to welcome customers without the need for constant cleaning and social distancing.

       3.      According to the CDC Guidance, the virus that causes COVID-19 can be destroyed

on surfaces using a number of ordinary household disinfectants, including bleach. (Ex. 1.)

       RESPONSE: Disputed. Exhibit 1 does not state the COVID-19 can be “destroyed on

surfaces.” Plaintiffs also object to Paragraph 3 as immaterial for the reasons set forth above with

respect to Paragraphs 1 and 2.

Governor Pritzker’s Social Distancing Orders

       4.      On March 16, 2020, Illinois Governor issued Executive Order 2020-07 (“the March

16 Order.)” A copy the March 16 Executive Order is attached as Exhibit 2.

       RESPONSE: Undisputed.

       5.      The March 16 Order states that “COVID-19 is a novel and severe acute respiratory

illness that can spread among people through respiratory transmission.” (Ex. 2 at 1.)

                                                3
        RESPONSE: Undisputed that Defendant has accurately quoted a portion of a sentence in

the March 16 Order.

        6.     The March 16 Order further states that “social distancing, which consists of

maintain [sic] at least a six-foot distance between people, is the paramount strategy for minimizing

the spread of COVID-19.” It goes on to say, “[T]he number of suspected COVID-19 cases in

Illinois is increasing exponentially . . . indicating that drastic social distancing measures are

needed.” (Id. at 1-2.)

        RESPONSE: Undisputed that Defendant has quoted parts of sentences found in the March

16 Order.

        7.     The March 16 Order provides that, beginning March 16, 2020 at 9 p.m., restaurants

and bars “must suspend service for and may not permit on-premises consumption. Such businesses

are permitted and encouraged to serve food and beverages so that they may be consumed off-

premises, as currently permitted by law, through means such as in-house delivery, third-party

delivery, drive-through, and curbside pick-up. In addition, customers may enter the premises to

purchase food or beverages for carry out.” (Id.)

        RESPONSE: Undisputed that Defendant has quoted portions of the March 16 Order.

However, Plaintiffs object to Paragraph 7 on the ground that whether restaurants and bars can

provide in-house delivery, third-party delivery, drive-through, or curbside pick-up is immaterial

to the question of whether the Plaintiffs have suffered physical loss of or damage to their premises

due to the coronavirus and can no longer serve customers inside their dining rooms, bars, and/or

theaters.




                                                   4
        8.      The reason for the prohibition of on-premises consumption of food at restaurants,

as set forth in the March 16 Order, is because such public dining “usually involves prolonged close

social contact contrary to recommended practice for social distancing.” (Id. at 1.)

        RESPONSE: Disputed. While Defendant has quoted a portion of a sentence in the March

16 Order, the March 16 Order does not purport to expressly state “[t]he reason for the prohibition

of on-premises consumption of food at restaurants.” In fact, the full sentence from which

Defendant quotes states “Whereas, the Illinois Department of Public Health recommends Illinois

residents avoid group dining in public settings, such as in bars and restaurants, which usually

involves prolonged close and social contact contrary to recommended practice for social

distancing,” and the next sentence of the March 16 Order states “Whereas, frequently used surfaces

in public settings, including bars and restaurants, if not cleaned and disinfected frequently and

properly, also pose a risk of exposure.” In addition, the next page of the March 16 Order states

“the ongoing spread of COVID-19 and the danger the virus poses to the public’s health and

wellness require the reduction of on-premises consumption of food and beverages.”

        9.      On March 20, 2020 Governor Pritzker issued executive order 2020-10 (“March 20

Order.”) A copy of the March 20 Order is attached as Exhibit 3.

        RESPONSE: Undisputed.

        10.     The March 20 Order required all businesses and operations in the state to cease,

with the exception of “Essential Businesses,” and prohibited gatherings of more than ten people.

(Ex. 3, at 2, ¶¶ 2-3.)

        RESPONSE: Disputed. The March 20 Order allowed certain businesses to continue

“minimum Basic Operations” as defined in the March 20 Order and it did not prohibit families of

more than ten people from gathering. Ex. 3, at 2, ¶¶ 2-3.



                                                 5
         11.    The March 20 Order states that it was entered into “for the preservation of public

health and safety throughout the entire State of Illinois and to ensure that our healthcare delivery

system is capable of serving those who are sick . . . [and] to slow and stop the spread of COVID-

19.” (Ex. 3 at 1.)

         RESPONSE: Undisputed that Defendant has quoted a portion of a recital in the March 20

Order.

         12.    Essential Businesses under the March 20 Order include “[r]estaurants and other

facilities that prepare and serve food, but only for consumption off-premises, through such means

as in-house delivery, third-party delivery, drive through, curbside pick-up, and carry-out.” (Id. at

6-7, ¶12(l).)

    RESPONSE: Undisputed that Defendant has quoted a portion of Paragraph 12(l) of the March

20 Order, however Plaintiffs object to this Paragraph as immaterial, because the Order did not

permit restaurants, bars, or theaters to continue serving customers in dining rooms, bars, or

theaters. For example, the March 20 Order expressly stated:

    3. Prohibited activities. All public and private gatherings of any number of people
       occurring outside a single household or living unit are prohibited, except for the limited
       purposes permitted by this Executive Order. Pursuant to current guidance from the CDC,
       any gathering of more than ten people is prohibited unless exempted by this Executive
       Order. Nothing in this Executive Order prohibits the gathering of members of a
       household or residence.

         All places of public amusement, whether indoors or outdoors, including but not limited
         to, locations with amusement rides, carnivals, amusement parks, water parks, aquariums,
         zoos, museums, arcades, fairs, children’s play centers, playgrounds, funplexes, theme
         parks, bowling alleys, movie and other theaters, concert and music halls, and country
         clubs or social clubs shall be closed to the public.

Ex. 3, ¶ 3. Further, in its entirety, Paragraph 12(l) (cited by Plaintiffs) states as follows:

         l. Restaurants for the consumption off-premises. Restaurants and other facilities that
            prepare and serve food, but only for consumption off-premises, through such means
            as in-house delivery, third-party delivery, drive-through, curbside pick-up, and carry-
            out. Schools and other entities that typically provide food services to students or

                                                   6
              members of the public may continue to do so under this Executive Order on the
              condition that the food is provided to students or members of the public on a pick-up
              and takeaway basis only. Schools and other entities that provide food services under
              this exemption shall not permit the food to be eaten at the site where it is provided, or
              at any other gathering site due to the virus’s propensity to physically impact surfaces
              and personal property. This Executive Order is consistent with and does not amend or
              supersede Section 1 of Executive Order 2020-07 (COVID-19 Executive Order No. 5)
              except that Section 1 is ordered to be extended through April 7, 2020.

Ex. 3, ¶ 12(l).

        13.       Essential Businesses were encouraged to remain open. (Id. at 2, ¶ 2.)

        RESPONSE: Undisputed, but Plaintiffs object to this paragraph as immaterial to the

question of whether they suffered a physical loss of or damage to their restaurants, bars, or theaters

due to the spread of the novel coronavirus. Moreover, this statement is highly misleading, because

the document Defendant cites did not permit Plaintiffs to continue serving customers on their

premises. For further answer, the Paragraph that Defendant cites states in full:

    2. Non-essential businesses and operations must cease. All businesses and operations to
       the State, except Essential Businesses and Operations as defined below, are required to
       cease all activities within the State except Minimum Basic Operations, as defined below.
       For clarity, businesses may also continue operations consisting exclusively of employees
       or contractors performing activities at their own residences (i.e., working from home).

        All Essential Businesses and Operations are encouraged to remain open. To the greatest
        extent feasible, Essential Businesses and Operations shall comply with Social Distancing
        Requirements as defined in this Executive Order, including by maintaining six-foot social
        distancing for both employees and members of the public at all times, including, but not
        limited to, when any customers are standing in line.

Ex. 3, ¶ 2.

        14.       The March 20 Order requires Essential Businesses, to the greatest extent feasible,

to “comply with Social Distancing Requirements as defined in this Executive Order, including by

maintaining six-foot social distancing for both employees and members of the public at all times.”

(Id. at p. 2, ¶ 2.)




                                                    7
           RESPONSE: Undisputed, but Plaintiffs object to this paragraph as immaterial to the

question of whether they suffered a physical loss of or damage to their restaurants, bars, or theaters

due to the spread of the novel coronavirus.

           15.   Individuals were allowed to leave their homes for “Essential Activities” and

obtaining and delivering food are “Essential Activities” under the March 20 Order. (Id. at 3,

¶ 5(b).)

           RESPONSE: Undisputed, but Plaintiffs object to this paragraph as immaterial to the

question of whether they suffered a physical loss of or damage to their restaurants, bars, or theaters

due to the spread of the novel coronavirus. Moreover, Plaintiffs state that eating inside restaurants,

gathering in bars, or visiting theaters were not deemed “Essential Activities” under the March 20

Order.

           16.   Under the March 20 Order, Non-Essential Businesses are allowed to perform

Minimum Basic Operations on their premises, including processing payroll and employee benefits,

ensuring security of the premises, maintaining inventory, and preserving the condition of the

premises. (Id. at p. 2, ¶ 2, p. 8, ¶ 13.)

           RESPONSE: Undisputed, but Plaintiffs object to this paragraph as immaterial to the

question of whether they suffered a physical loss of or damage to their restaurants, bars, or theaters

due to the spread of the novel coronavirus.

           17.   Under the March 20 Order, “Outdoor Activity,” including running, walking, hiking,

or biking is an Essential Activity, as is shopping for “necessary supplies and services,” including

household consumer products. (Id. at 3, ¶ 5(b-c).)




                                                  8
       RESPONSE: Undisputed, but Plaintiffs object to this paragraph as immaterial to the

question of whether they suffered a physical loss of or damage to their restaurants, bars, or theaters

due to the spread of the novel coronavirus.

       18.     On April 1, Governor Pritzker executed Executive Order 2020-18 (“April 1

Order”), a copy of which is attached as Exhibit 4.

       RESPONSE: Undisputed.

       19.     Attached as Exhibit 5 is a copy of Executive Order 2020-33, which was issued by

Governor Pritzker on April 30, 2020.

       RESPONSE: Undisputed.

       20.     Attached as Exhibit 6 is a copy of Executive Order 2020-32, which was issued by

Governor Pritzker on April 30, 2020.

       RESPONSE: Undisputed.

       21.     The Executive Orders attached as Exhibits 2-6 hereto do not prohibit Plaintiffs from

accessing their premises.

       RESPONSE: Disputed. The Executive Orders restrict Plaintiffs’ “freedom or ability to

obtain or make use of something,” specifically, their businesses. See “access,” Merriam-Webster’s

Dictionary, available at https://www.merriam-webster.com/dictionary/access?src=search-dict-

hed. Moreover, the Executive Orders prohibit Plaintiffs from accessing their premises for the

purpose of serving customers inside restaurants, bars, and theaters as the Plaintiffs intended to do

before the novel coronavirus outbreak began to create dangerous physical conditions in the indoor

spaces in their properties such that the Executive Orders were necessary. These Executive Orders

also prohibit Plaintiffs from accessing the premises of other Plaintiffs.




                                                  9
       22.     The Executive Orders attached as Exhibits 2-6 hereto do not prohibit access to

public spaces such as streets or sidewalks surrounding the insured premises.

       RESPONSE: Disputed. The Executive Orders prohibited access to public spaces except

for the limited purposes expressly permitted in the Executive Orders.

       23.     Attached as Exhibit 7 is a copy of a document entitled Illinois Liquor Control

Commission March 31 COVID-19: Compliance Directive.

       RESPONSE: Undisputed.

       24.     The Illinois Liquor Control Commission interpreted Governor Pritzker’s orders as

allowing bars and taverns to receive the delivery of beer, wine, and liquor from wholesalers, and,

if allowed by local ordinance, to sell and deliver alcohol for off-premises consumption as long as

they follow the appropriate social-distancing guidelines. (Id.)

       RESPONSE: Disputed. The document attached as Exhibit 7 is a “Compliance Directive,”

and the Illinois Liquor Control Commission did not purport to interpret Governor Pritzker’s orders.

Moreover, Plaintiffs object to this paragraph as immaterial to the question of whether they suffered

a physical loss of or damage to their restaurants, bars, or theaters due to the spread of the novel

coronavirus.

       25.     Attached as Exhibit 8 is a document issued by the Chicago Department of Business

Affairs and Consumer Protection (“BACP”).

       RESPONSE: Undisputed.

       26.     The BACP guidance provided that holders of a license for consumption on

premises-incidental activity as well as holders of a tavern liquor license can sell and deliver

incidental packaged goods liquor. (Id.)




                                                10
        RESPONSE: Undisputed, but Plaintiffs object to this paragraph as immaterial to the

question of whether they suffered a physical loss of or damage to their restaurants, bars, or theaters

due to the spread of the novel coronavirus.

        27.    Attached as Exhibit 9 is a copy of the document “Restore Illinois: A Public Health

Approach to Safely Reopen Our State,” issued by the Office of Governor JB Pritzker on May 5,

2020.

        RESPONSE: Undisputed.

        28.    The timetable for fully reopening Plaintiffs’ businesses is tied to the percentage of

positive COVID-19 cases, the rate of hospital admissions for COVID-19 like illnesses, and the

available capacity of ICU beds and ventilators. (Ex. 9.)

        RESPONSE: Disputed, and Plaintiffs object to this paragraph as immaterial to the question

of whether they suffered a physical loss of or damage to their restaurants, bars, or theaters due to

the spread of the novel coronavirus. Among other things, the document cited by Defendant states:

“This five-phased plan will reopen our state, guided by health metrics with distinct businesses,

education, and recreation activities characterizing each phase. This is an initial framework that

will likely be updated as research and science develop and as the potential for treatments or

vaccines is realized. The plan is based upon regional healthcare availability, and it recognizes the

distinct impact COVID-19 has had on different regions of our state as well as regional variations

in hospital capacity.” Ex. 9, at 4 (emphasis added). As is contemplated in Exhibit 9, the “research

and science” continue to develop. For instance, “evidence emerged about the disease spreading in

crowded rooms – especially at bars, restaurants, and churches – suggesting that airborne virus

particles were the main cause of transmission.” See PSOF ¶ 11; Ex. 52.




                                                 11
          Further disputed because, on July 15, 2020, Illinois released an update to Restore Illinois

regarding “Actions to Combat a Resurgence of COVID-19,” which provided for a “menu of

mitigation options organized by risk level.” See PSOF ¶ 23; Ex. 56. Multiple regions within Illinois

have been subject to such mitigation efforts to prevent uncontrollable spread, including Region 7,

which includes Will and Kankakee Counties just to the south of the City of Chicago—which

mitigation efforts include the prohibition of indoor service at bars and restaurants. See PSOF ¶ 24;

Ex. 57.

The Society Policies

          29.     Society and Plaintiffs entered into the following Businessowners insurance

contracts, each of which contain the Businessowners Special Property Coverage Form TBP2 (05-

15) (“the Special Property Coverage Form”).

          •     Big Onion Tavern Group LLC, Policy No. BP18003904-1

          •     Headquarters Beercade LLC, Policy No. BP17034010-6

          •     Machine 1846 LLC, Policy No. BP18010967-2

          •     The New 400 LLC, Policy No. BP16015184-3

          •     Harper Theater LLC, Policy No. BP560202-7

          •     Welcome Back LLC, Policy No. BP18035428-1

          •     Legacy Hospitality LLC, Policy No. BP18012824-1

          •     McBrides Aurora Inc., Policy No. TRM 591971-4

          •     McBride’s Pub Inc., Policy No. TRM 554796-7

          •     McBride’s on 52 Inc., Policy No. TRM 577259-6.

          •     Homeslyce Is Where the Heart Is LLC, Policy No. BP17001670

          •     Happy Camper Pizzeria LLC, Policy No. BP15015198-4



                                                  12
•   3458 Norclark Restaurant LLC, Policy No. BP19020696-0

•   1913 Northco LLC, Policy No. BP18022240-1

•   108 Kinzie, LLC, Policy No. BP16019733-3

•   All Day Broadway LLC, Insurance, Policy No. ROP 587018-5

•   Harlen-Rascals, Inc., Policy No. ROP 591472-5

•   Calm & Chaos LLC, Policy No. BP19034909-0

•   YMPV Inc., Policy No. TRM 587377-5

•   The Burger Philosophy LLC, Policy No. ROP 556637-7

•   Gountanis Enterprises, Inc., Policy No. TRM 453931-13

•   806 W Randolph LLC, Policy No. TRM 587111-6

•   2450 N Milwaukee LLC, Policy No. ROP 587461-5

•   Queen Mary LLC, Policy No. BP15028744-4

•   Roberta Nowakowski Inc., Policy No. TRM 588422-7

•   A Pitzalla Blues LLC, Policy No. TRM 586323

•   Rambuttan LLC, Policy No. ROP 589265

•   1270 Storefront LLC, Policy No. Policy No. BP18028827-1

•   Munster Taverns, Inc., Policy No. ROP 591587-9

•   Clark 5260 LLC, Policy No. ROP 591586-8

•   Wells 1525 LLC, Policy No. ROP 591586-8.

•   Andersonville 5310 LLC, Policy No. BP17036401-2

•   Ovie Bar & Grill LLC, Policy No. TRM 587442-5

•   Sancerre Hospitality I LLC, Policy No. BP17018107

•   The Barrelman Tavern Inc., Policy No. TRM 586232-5



                                     13
•     Exit Plan Holdings LLC, Policy No. BP19032216-1

•     3471 N Elston Inc., Policy No. BP17005737

•     Olmar Corp Inc., Policy No. BP19012524-0

•     3478 N Clark Street Inc., Policy No. BP18016167-1

•     Rookies 5-Roselle Inc., Policy No. BP18030586-1

•     OR1 Inc., Policy No. BP18018024-1

•     Alexanders Cafe 64 Inc., Policy No. BP18026058-1

•     Alexanders Restaurant Inc., Policy No. BP18009148-0

•     BK & MM Ventures LLC, Policy No. BP18013215-1

•     Triple K & A Sports Bar Inc., Policy No. BP20009226-0

•     Double K & A Inc, Policy No. BP20007290-0

•     Village Squire of McHenry Inc., Policy No. BP18017753-1

•     Village Squire Inc., Policy No. BP18015294-1

•     Village Squire North Inc., Policy No. BP18015405-1

•     Village Squire South Inc., Policy No. BP18007073-1

•     Tai’s Lounge Inc., Policy No. BP20002730

•     Woodfire Brick Oven Pizza LLC, Policy No. BP16039985-3

•     540 West Madison Hospitality Group LLC, Policy No. BP19012098-2

•     TS2 Inc., Policy No. BP19039842-0

•     Niche Restaurant Group LLC, Policy No. ROP 514325

RESPONSE: Undisputed.

30.     A copy of the Special Property Coverage Form is attached hereto as Exhibit 10.

RESPONSE: Undisputed.



                                       14
        31.     Plaintiffs claim they are entitled to coverage under the Business Income, Extra

Expenses, and Civil Authority, additional coverage parts in the Special Property Coverage Form

of the Society Policies. (Ex. 10 at ¶¶ 13-14, 16.)

        RESPONSE: Undisputed.

        32.     Part A of the Special Property Coverage Form is the section that provides and

defines the coverage available. Part A provides, in part:

        A.      Coverage

                We will pay for direct physical loss of or damage to Covered Property at the
                premises described in the Declarations caused by or resulting from any Covered
                Cause of Loss.

                1.     Covered Property

                       Covered Property includes Buildings as described under Paragraph a.
                       below, Business Personal Property as described under Paragraph b. below,
                       or both, depending on whether a Limit of Insurance is shown in the
                       Declarations for that type of property. . . .

                       a.      Buildings, meaning the buildings and structures at the premises
                               described in the Declarations . . .

                       b.      Business Personal Property located in or on the buildings at the
                               described premises or in the open (or in a vehicle) within 100 feet
                               of described premises, including: . . .

(Id. at p.1, ¶ A.1)

        RESPONSE: Undisputed that Defendant has quoted a portion of Part A of the Special

Property Coverage Form but disputed that the portions quoted define the full scope of coverage

available under the policy, which must read as a whole.

        33.     The term Covered Cause of Loss is defined in Section 3 of Part A and states:

                3.     Covered Causes Of Loss

                       Direct Physical Loss unless the loss is excluded or limited under this
                       coverage form.

(Id. at p.2, ¶ A.3.)

                                                 15
        RESPONSE: Undisputed.

        34.     The Business Income additional coverage of the Special Property Coverage Form

provides, in part:

        5.      Additional Coverages

        g.      Business Income

                (1)       Business Income

                          (a)     We will pay for the actual loss of Business Income you sustain due
                                  to the necessary suspension of your “operations” during the “period
                                  of restoration.” The suspension must be caused by a direct physical
                                  loss of or damage to covered property at the described premises. The
                                  loss or damage must be caused by or result from a Covered Cause
                                  of Loss. . . .

                          (b)     We will only pay for loss of Business Income that you sustain during
                                  the “period of restoration” and that occurs within 12 consecutive
                                  months after the date of direct physical loss or damage.

                                                    ****

        (Id. at p. 5, ¶ A.5.g.)

        RESPONSE: Undisputed that Defendant has quoted a portion of the language appearing

in the Business Income section of the policy.

        35.     “Period of Restoration” refers to the period of time that:

                a.        Begins immediately after the time of direct physical loss or damage for
                          Business Income or Extra Expense coverage caused by or resulting from
                          any covered Cause of Loss at the described premises; and

                b.        Ends on the earlier of:

                          (1)     The date when the property at the described premises should be
                                  repaired, rebuilt or replaced with reasonable speed and similar
                                  quality; or

                          (2)     The date when business is resumed at a new permanent location.

(Id. at p. 31, ¶ H.12.)



                                                     16
        RESPONSE: Undisputed that Defendant has quoted part of the “Period of Restoration”

definition in the policy.

        36.     The additional coverage for Extra Expense provides, in part:

                (1)       We will pay necessary Extra Expense you incur during the “period of
                          restoration” that you would not have incurred if there had been no direct
                          physical loss or damage to covered property at the described premises. The
                          loss or damage must be caused by or result from a Covered Cause of Loss.
                          ...

(Id. at p. 6, ¶ A.5.h.)

        RESPONSE: Undisputed that Defendant has quoted part of the “Extra Expense” insuring

agreement in the policy.

        37.     The Civil Authority additional coverage provides, in part:

                k.        Civil Authority

                When a Covered Cause of Loss causes damage to property other than property at
                the described premises, we will pay for the actual loss of Business Income you
                sustain and necessary Extra Expense caused by action of civil authority that
                prohibits access to the described premises, provided that both of the following
                apply:

                          (1)    Access to the area immediately surrounding the damaged property
                                 is prohibited by civil authority as a result of the damage, and the
                                 described premises are within the area; and

                          (2)    The action of civil authority is taken in response to dangerous
                                 physical conditions resulting from the damage or continuation of the
                                 Covered Cause of Loss that caused the damage, or the action is taken
                                 to enable a civil authority to have unimpeded access to the damaged
                                 property.

(Id. at p. 7, ¶ A.5.k.)

        RESPONSE: Undisputed that Defendant has quoted part of the Civil Authority Section of

the policy.

        38.     The Contamination additional coverage provides, in part:

                If your “operations” are suspended due to “contamination”:


                                                  17
                                                    ***

                 (2)      We will also pay for the actual loss of Business Income and Extra Expense
                          you sustain caused by:

                          (a)    “Contamination” that results in an action by a public health or other
                                 governmental authority that prohibits access to the described
                                 premises or production of your product.

                          (b)    “Contamination threat”

                          (c)    “Publicity” resulting from the discovery or suspicion of
                                 contamination.

                                                    ***

                 (4)      Additional Definitions:

                          (a)    “Contamination” means a defect, deficiency, inadequacy or
                                 dangerous conditions in your products, merchandise, or premises.

                          (b)    “Contamination threat” means a threat made by a third party against
                                 you to commit a “malicious contamination” unless the third party’s
                                 demand for money or other consideration is met.

                          (c)    “Malicious contamination” means an intentional, malicious and
                                 illegal altercation or adulteration of your products

                          (d)    “Publicity” means a publication or broadcast by the media, of the
                                 discovery or suspicion of “contamination” at a described premise.

(Id. at p. 8, ¶ A.5.m.)

        RESPONSE: Undisputed that Defendant has quoted part of the additional Contamination

coverage part.

Plaintiffs’ Businesses

        39.      Legacy Hospitality LLC d/b/a The VIG fulfilled orders for delivery and carry-out

during the period in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits 2-

6, were in effect. (Ex. 11.) Attached as Exhibit 11 is an image of an April 20, 2020 post by the

Facebook account for The VIG captured from the Facebook page for The VIG.



                                                    18
       RESPONSE: Disputed that Plaintiffs “fulfilled orders” during the effective period of

Governor Pritzker’s Executive Orders, including to the extent that Plaintiffs have been forced to

shut down in part or in whole due to COVID-19 exposures and positive tests. See, e.g., PSOF ¶¶

__-__; Exs. __-__. Undisputed that restaurants and other facilities were permitted to prepare and

serve food for consumption off-premises through such means as delivery and carry-out (Ex. 3, ¶

12(l)), and further undisputed that the referenced Exhibit purports to be a screenshot from

Facebook. Plaintiffs further object to this Paragraph on the ground that whether restaurants and

bars can provide delivery or carry-out is immaterial under Fed. R. Civ. P. 56(a) to the question of

whether the Plaintiffs have suffered physical loss of or damage to their premises due to the

coronavirus because they can no longer serve customers inside their dining rooms, bars, and/or

theaters. Plaintiffs further note that discovery has not yet started and so this Exhibit, which appears

to be a screenshot, cuts off part of the page, does not include earlier Facebook posts from Plaintiffs

referencing the fact that their dining rooms were closed, has not been produced, and has not been

authenticated.

       40.        McBrides Aurora Inc. d/b/a McBrides Pub & Grill North fulfilled orders for

delivery and carry-out during the period in which Governor Pritzker’s Executive Orders, attached

hereto as Exhibits 2-6, were in effect. (Ex. 12.) Attached as Exhibit 12 are images of March 15,

2020 and April 6, 2020 posts by the Facebook account for McBrides Pub & Grill North captured

from the Facebook page for McBrides Pub & Grill North.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       41.        McBride’s Pub Inc. d/b/a McBride’s fulfilled orders for delivery and carry-out

during the period in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits 2-



                                                  19
6, were in effect. (Ex. 13.) Attached as Exhibit 13 is an image of a March 28, 2020 post by the

Facebook account for McBride’s captured from the Facebook page for McBride’s.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       42.        McBride’s on 52 Inc. d/b/a McBride’s on 52 fulfilled orders for delivery and carry-

out during the period in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits

2-6, were in effect. (Ex. 14.) Attached as Exhibit 14 is an image of a March 15, 2020 post by the

Facebook account for McBride’s on 52 captured from the Facebook page for McBride’s on 52.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       43.        Homeslyce Is Where the Heart Is LLC d/b/a Homeslice Wheel House fulfilled

orders for delivery and carry-out during the period in which Governor Pritzker’s Executive Orders,

attached hereto as Exhibits 2-6, were in effect. (Ex. 15.) Attached as Exhibit 15 is an image of an

April 1, 2020 post by the Facebook account for Homeslice Wheel House captured from the

Facebook page for Homeslice Wheel House.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       44.        Happy Camper Pizzeria LLC d/b/a Happy Camper Old Town fulfilled orders for

delivery and carry-out during the period in which Governor Pritzker’s Executive Orders, attached

hereto as Exhibits 2-6, were in effect. (Ex. 16.) Attached as Exhibit 16 is an image of a March 18,

2020 post by the Facebook account for Happy Camper Old Town captured from the Facebook

page for Happy Camper Old Town.




                                                  20
       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       45.        3458 Norclark Restaurant LLC d/b/a Happy Camper Wrigleyville fulfilled orders

for delivery and carry-out during the period in which Governor Pritzker’s Executive Orders,

attached hereto as Exhibits 2-6, were in effect. (Ex. 17.) Attached as Exhibit 17 is an image of a

March 19, 2020 post by the Facebook account for Happy Camper Wrigleyville captured from the

Facebook page for Happy Camper Wrigleyville.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       46.        1913 Northco LLC d/b/a Paradise Park fulfilled orders for delivery and carry-out

during the period in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits 2-

6, were in effect. (Ex. 18.) Attached as Exhibit 18 is an image of a March 19, 2020 post by the

Facebook account for Paradise Park captured from the Facebook page for Paradise Park.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       47.        108 Kinzie, LLC d/b/a Mercadito fulfilled orders for delivery and carry-out during

the period in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits 2-6, were

in effect. (Ex. 19.) Attached as Exhibit 19 are images of March 17, 2020 and April 30, 2020 posts

by the Facebook account for Mercadito captured from the Facebook page for Mercadito.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       48.        All Day Broadway LLC, Insurance d/b/a Ceres Table fulfilled orders for delivery

and carry-out during the period in which Governor Pritzker’s Executive Orders, attached hereto as



                                                  21
Exhibits 2-6, were in effect. (Ex. 20.) Attached as Exhibit 20 is an image of a May 26, 2020 post

by the Facebook account for Ceres Table captured from the Facebook page for Ceres Table.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       49.        Harlen-Rascals, Inc. d/b/a Gale Street Inn fulfilled orders for delivery and carry-

out during the period in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits

2-6, were in effect. (Ex. 21.) Attached as Exhibit 21 is an image of an April 22, 2020 post by the

Facebook account for Gale Street Inn captured from the Facebook page for Gale Street Inn.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       50.        Calm & Chaos LLC d/b/a The Irish Legend fulfilled orders for delivery and carry-

out during the period in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits

2-6, were in effect. (Ex. 22.) Attached as Exhibit 22 is an image of a March 19, 2020 post by the

Facebook account for The Irish Legend captured from the Facebook page for The Irish Legend.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       51.        The Burger Philosophy LLC d/b/a Little Bad Wolf fulfilled orders for delivery and

carry-out during the period in which Governor Pritzker’s Executive Orders, attached hereto as

Exhibits 2-6, were in effect. (Ex. 23.) Attached as Exhibit 23 is an image of a March 17, 2020 post

by the Facebook account for Little Bad Wolf captured from the Facebook page for Little Bad Wolf.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.




                                                  22
       52.        Gountanis Enterprises, Inc. d/b/a Gojo’s Café fulfilled orders for delivery and

carry-out during the period in which Governor Pritzker’s Executive Orders, attached hereto as

Exhibits 2-6, were in effect. (Ex. 24.) Attached as Exhibit 24 is an image of a March 16, 2020 post

by the Facebook account for Gojo’s Café captured from the Facebook page for Gojo’s Café.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       53.        2450 N Milwaukee LLC d/b/a Estereo fulfilled orders for delivery and carry-out

during the period in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits 2-

6, were in effect. (Ex. 25.) Attached as Exhibit 25 is an image of a March 25, 2020 post by the

Facebook account for Estereo captured from the Facebook page for Estereo.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       54.        Roberta Nowakowski Inc. d/b/a The Sportsman’s Club fulfilled orders for delivery

and carry-out during the period in which Governor Pritzker’s Executive Orders, attached hereto as

Exhibits 2-6, were in effect. (Ex. 26.) Attached as Exhibit 26 is an image of a May 20, 2020 post

by the Facebook account for The Sportsman’s Club captured from the Facebook page for The

Sportsman’s Club.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       55.        Rambuttan LLC d/b/a Pub Royale Queen Mary LLC fulfilled orders for delivery

and carry-out during the period in which Governor Pritzker’s Executive Orders, attached hereto as

Exhibits 2-6, were in effect. (Ex. 27.) Attached as Exhibit 27 is an image of a March 17, 2020 post




                                                 23
by the Facebook account for Pub Royale Queen Mary LLC captured from the Facebook page for

Pub Royale Queen Mary LLC.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       56.        Munster Taverns, Inc. d/b/a Wilde Bar & Restaurant fulfilled orders for delivery

and carry-out during the period in which Governor Pritzker’s Executive Orders, attached hereto as

Exhibits 2-6, were in effect. (Ex. 28.) Attached as Exhibit 28 is an image of a March 17, 2020 post

by the Facebook account for Wilde Bar & Restaurant captured from the Facebook page for Wilde

Bar & Restaurant.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       57.        Clark 5260 LLC d/b/a Lady Gregory’s fulfilled orders for delivery and carry-out

during the period in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits 2-6,

were in effect. (Ex. 29.) Attached as Exhibit 29 is an image of a March 17, 2020 post by the

Facebook account for Lady Gregory’s captured from the Facebook page for Lady Gregory’s.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       58.        Andersonville 5310 LLC d/b/a Octavio Cantina & Kitchen fulfilled orders for

delivery and carry-out during the period in which Governor Pritzker’s Executive Orders, attached

hereto as Exhibits 2-6, were in effect. (Ex. 30.) Attached as Exhibit 30 is an image of a March 20,

2020 post by the Facebook account for Octavio Cantina & Kitchen captured from the Facebook

page for Octavio Cantina & Kitchen.




                                                 24
       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       59.        Ovie Bar & Grill LLC d/b/a O’vie Bar & Grill fulfilled orders for delivery and

carry-out during the period in which Governor Pritzker’s Executive Orders, attached hereto as

Exhibits 2-6, were in effect. (Ex. 31.) Attached as Exhibit 31 are images of March 16, 2020 and

March 23, 2020 posts by the Facebook account for O’vie Bar & Grill captured from the Facebook

page for O’vie Bar & Grill.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       60.        Sancerre Hospitality I LLC d/b/a BLVD Chicago fulfilled orders for delivery and

carry-out during the period in which Governor Pritzker’s Executive Orders, attached hereto as

Exhibits 2-6, were in effect. (Ex. 32.) Attached as Exhibit 32 is an image of a March 20, 2020 post

by the Facebook account for BLVD Chicago captured from the Facebook page for BLVD Chicago.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       61.        Olmar Corp Inc. d/b/a Cheesie’s fulfilled orders for delivery and carry-out during

the period in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits 2-6, were

in effect. (Ex. 33.) Attached as Exhibit 33 is an image of a March 16, 2020 post by the Facebook

account for Cheesie’s captured from the Facebook page for Cheesie’s.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       62.        3478 N Clark Street Inc. d/b/a Roadhouse 66 Gas N Grill fulfilled orders for

delivery and carry-out during the period in which Governor Pritzker’s Executive Orders, attached



                                                  25
hereto as Exhibits 2-6, were in effect. (Ex. 34.) Attached as Exhibit 34 is an image of a March 16,

2020 post by the Facebook account for Roadhouse 66 Gas N Grill captured from the Facebook

page for Roadhouse 66 Gas N Grill.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       63.        BK & MM Ventures LLC d/b/a Rookies 1 All American Sports fulfilled orders for

delivery and carry-out during the period in which Governor Pritzker’s Executive Orders, attached

hereto as Exhibits 2-6, were in effect. (Ex. 35.) Attached as Exhibit 35 is an image of a March 24,

2020 post by the Facebook account for Rookies captured from the Facebook page for Rookies.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       64.        Triple K & A Sports Bar Inc. d/b/a Rookies 3 All American Pub & Grill fulfilled

orders for delivery and carry-out during the period in which Governor Pritzker’s Executive Orders,

attached hereto as Exhibits 2-6, were in effect. (Ex. 35.) Attached as Exhibit 35 is an image of a

March 24, 2020 post by the Facebook account for Rookies captured from the Facebook page for

Rookies.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       65.        Double K & A Inc. d/b/a Rookies 4 All American Pub & Grill fulfilled orders for

delivery and carry-out during the period in which Governor Pritzker’s Executive Orders, attached

hereto as Exhibits 2-6, were in effect. (Ex. 35.) Attached as Exhibit 35 is an image of a March 24,

2020 post by the Facebook account for Rookies captured from the Facebook page for Rookies.




                                                 26
       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       66.        Rookies 5-Roselle Inc. fulfilled orders for delivery and carry-out during the period

in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits 2-6, were in effect.

(Ex. 35.) Attached as Exhibit 35 is an image of a March 24, 2020 post by the Facebook account

for Rookies captured from the Facebook page for Rookies.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       67.        OR1 Inc. d/b/a Old Republic Kitchen & Bar fulfilled orders for delivery and carry-

out during the period in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits

2-6, were in effect. (Ex. 36.) Attached as Exhibit 36 is an image of a March 16, 2020 post by the

Facebook account for Old Republic Kitchen & Bar captured from the Facebook page for Old

Republic Kitchen & Bar.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       68.        Alexanders Cafe 64 Inc. fulfilled orders for delivery and carry-out during the period

in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits 2-6, were in effect.

(Ex. 37.) Attached as Exhibit 37 is an image of a March 16, 2020 post by the Facebook account

for Alexanders Cafe 64 captured from the Facebook page for Alexanders Cafe 64.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       69.        Alexanders Restaurant Inc. fulfilled orders for delivery and carry-out during the

period in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits 2-6, were in



                                                   27
effect. (Ex. 37.) Attached as Exhibit 37 is an image of a March 16, 2020 post by the Facebook

account for Alexanders Restaurant captured from the Facebook page for Alexanders Restaurant.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       70.        Village Squire of McHenry Inc. fulfilled orders for delivery and carry-out during

the period in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits 2-6, were

in effect. (Ex. 38.) Attached as Exhibit 38 are images of a March 16, 2020, March 24, 2020 and

April 27, 2020 posts by the Facebook account for Village Squire Restaurants captured from the

Facebook page for Village Squire Restaurants.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph. Further disputed because Exhibit 38 does not contain an image of any Facebook

post dated March 24, 2020.

       71.        Village Squire Inc. d/b/a Village Squire Restaurant fulfilled orders for delivery and

carry-out during the period in which Governor Pritzker’s Executive Orders, attached hereto as

Exhibits 2-6, were in effect. (Ex. 38.) Attached as Exhibit 38 are images of a March 16, 2020,

March 24, 2020 and April 27, 2020 posts by the Facebook account for Village Squire Restaurants

captured from the Facebook page for Village Squire Restaurants.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph. Further disputed because Exhibit 38 does not contain an image of any Facebook

post dated March 24, 2020.

       72.        Village Squire North Inc. fulfilled orders for delivery and carry-out during the

period in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits 2-6, were in

effect. (Ex. 38.) Attached as Exhibit 38 are images of a March 16, 2020, March 24, 2020 and April



                                                   28
27, 2020 posts by the Facebook account for Village Squire Restaurants captured from the

Facebook page for Village Squire Restaurants. Further disputed because Exhibit 38 does not

contain an image of any Facebook post dated March 24, 2020.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       73.        Village Squire South Inc. d/b/a Village Squire fulfilled orders for delivery and

carry-out during the period in which Governor Pritzker’s Executive Orders, attached hereto as

Exhibits 2-6, were in effect. (Ex. 38.) Attached as Exhibit 38 are images of a March 16, 2020,

March 24, 2020 and April 27, 2020 posts by the Facebook account for Village Squire Restaurants

captured from the Facebook page for Village Squire Restaurants.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph. Further disputed because Exhibit 38 does not contain an image of any Facebook

post dated March 24, 2020.

       74.        Woodfire Brick Oven Pizza LLC fulfilled orders for delivery and carry-out during

the period in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits 2-6, were

in effect. (Ex. 39.) Attached as Exhibit 39 are images of an April 16, 2020 and April 18, 2020 post

by the Facebook accounts for Woodfire captured from the Facebook pages for Woodfire.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph. Further disputed because Exhibit 39 does not contain an image of any Facebook

post dated April 16, 2020 or April 18, 2020.

       75.        540 West Madison Hospitality Group LLC d/b/a Slightly Toasted fulfilled orders

for delivery and carry-out during the period in which Governor Pritzker’s Executive Orders,

attached hereto as Exhibits 2-6, were in effect. (Ex. 40.) Attached as Exhibit 40 is an image of a



                                                 29
March 16, 2020 post by the Facebook account for Slightly Toasted captured from the Facebook

page for Slightly Toasted.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       76.        TS2 Inc. d/b/a Houndstooth Saloon fulfilled orders for delivery and carry-out

during the period in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits 2-

6, were in effect. (Ex. 41.) Attached as Exhibit 41 is an image of a March 18, 2020 post by the

Facebook account for Houndstooth Saloon captured from the Facebook page for Houndstooth

Saloon.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       77.        Niche Restaurant Group LLC d/b/a Niche Restaurant fulfilled orders for delivery

and carry-out during the period in which Governor Pritzker’s Executive Orders, attached hereto as

Exhibits 2-6, were in effect. (Ex. 42.) Attached as Exhibit 42 is an image of a March 17, 2020 post

by the Facebook account for Niche Restaurant captured from the Facebook page for Niche

Restaurant.

       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.

       78.        Harper Theater, LLC fulfilled orders for carry-out of concession items during the

period in which Governor Pritzker’s Executive Orders, attached hereto as Exhibits 2-6, were in

effect. (Ex. 43) Attached as Exhibit 43 is an image of Harper Theater’s website, harpertheater.com,

taken on June 12, 2020.




                                                 30
       RESPONSE: Plaintiffs adopt their response to Paragraph 39 as and for their response to

this Paragraph.




                                                  Respectfully submitted,

       Dated: September 11, 2020                  /s/ Patrick M. Collins
                                                  Patrick M. Collins
                                                  Livia M. Kiser
                                                  Christopher J. O’Malley
                                                  Andrew J. Chinsky
                                                  KING & SPALDING LLP
                                                  353 N. Clark Street, 12th Floor
                                                  Chicago, IL 60654
                                                  (312) 995-9333
                                                  pcollins@kslaw.com
                                                  lkiser@kslaw.com
                                                  comalley@kslaw.com
                                                  achinsky@kslaw.com

                                                  Shelby S. Guilbert, Jr.
                                                  Joseph Englert
                                                  KING & SPALDING LLP
                                                  1180 Peachtree Street, NE
                                                  Suite 1600
                                                  Atlanta, GA 30309
                                                  (404) 572-4600
                                                  sguilbert@kslaw.com
                                                  jenglert@kslaw.com

                                                  Attorneys for Plaintiffs




                                             31
                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 11, 2020, I electronically filed the foregoing with the

Clerk of the Court for the United States District Court for the Northern District of Illinois by using

the CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that

service will be accomplished by the CM/ECF system.



                                                      By: /s/ Patrick M. Collins
                                                              Patrick M. Collins




                                                 32
